DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks made in amendment, filed 07/26/2022, with respect to claims 1-4, 6, 8-10, 12, and 14-16 under 35 U.S.C. 112(b) and claim 13 under 35 U.S.C. 101 have been fully considered and are persuasive.
Applicant’s arguments, see remarks made in amendment, filed 07/26/2022, with respect to the rejections of claims 1, 7 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of non-patent literature “Image registration using log polar transform and phase correlation to recover higher scale." Journal of pattern recognition research 7.1 (2012): 90-105 (Sarvaiya et al.).
Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities: claim limitation “step 4: performing Fourier transformation on images f1 and f2 in log-polar coordinates” should recite “step 4: performing Fourier transformation on images F1 and F2 in log-polar coordinates.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C 103 as being unpatentable over Chinese Patent Application Publication No.: 107160395 (Huican et al.) (hereinafter Huican), in view of non-patent literature publication “Image registration using log polar transform and phase correlation to recover higher scale." Journal of pattern recognition research 7.1 (2012): 90-105 (Sarvaiya et al.) (hereinafter Sarvaiya et al.).
Regarding claim 1, Huican teaches a navigation method based on ground texture images, performed by a robot provided with a collector, configured to collect ground texture images, the method comprising (Huican, page 1, abstract: “the embodiment of the invention discloses a map construction method and a robot control system, which can be used for easily realizing map construction; extracting feature points of a current frame; acquiring feature points of a reference frame, and obtaining a current pose according to the feature points of the current frame and the feature points of the reference frame; accumulated errors exist in pose estimation obtained through interframe registration, and feature points of key frames in a local map are projected to a current frame; and when the current frame meets the condition of newly adding the key frame, inserting the key frame into the local map”);
performing image registration on an acquired image of a current frame and an image of a previous frame, and determining a first pose of an image of the current frame (Huican, page 5, para. 13-14: “according to the feature point of the current frame and the feature point of the reference frame, the current pose includes: according to the motion model, the feature points of the reference frame are estimated to use the binary descriptors to search for matching points within the area of the current frame, and the initial correspondence point is optimized by the directional consistency check, and the calculation is performed by using inter-frame matching”);
determining whether the image of the current frame meets a preset condition for creating a key-frame image, and in response to determining that the image of the current frame meets the preset condition, inserting the image of the current frame as a key-frame image into a map, and performing loop closure detection and determining a loop key-frame image (Huican, page 6, para. 5, lines 1-3: “specifically, the accurate local map is favorable for optimizing the cumulative error of the inter-frame matching; when the current frame meets the condition of the newly added key frame, the key frame is inserted into the local map and described by the visual word bag model”; Huican, page 6, para. 8-10: “optimizing a pose of the key frame according to the partial map, determining the key frame as a candidate loopback key frame; Calculate similarity transformations between newly inserted keyframes and closed-loop keyframes to determine closed-loop detection and closed-loop keyframes; according to the determined closed-loop keyframes, new edges are inserted in the mutual visibility map to connect the closed loops, and the repeated map points are merged”);
performing image registration on the image of the current frame and the loop key-frame image, and determining a second pose of the image of the current frame (Huican, page 5, para. 13-14: “according to the feature point of the current frame and the feature point of the reference frame, the current pose includes: according to the motion model, the feature points of the reference frame are estimated to use the binary descriptors to search for matching points within the area of the current frame, and the initial correspondence point is optimized by the directional consistency check, and the calculation is performed by using inter-frame matching”; Huican, page 5, para. 10, lines 1-4: “finally, the key frames by extracting characteristic ORB key frame BoVW (visual word bag) is constructed, the current word in the key frame BoVW carry on the similarity comparison, realize the closed-loop key frame detection, inter-frame registration detection added through the key frame position map constraint, to obtain the optimum of the whole robot pose”; the loop-key frame image is already taught) and
determining an accumulated error according to a first pose and a second pose of the image of the current frame, and correcting the map according to the accumulated error, so as to perform navigation according to the corrected map (Huican, para. 2, lines 1-4: “after detecting the candidate closed-loop keyframes, the similarity transformation between the newly inserted keyframe and the closed-loop keyframe is calculated; the similarity transformation is the accumulated error in the loopback, and the correspondence between the current keyframe and the candidate loopback keyframe map points is calculated”; Huican, page 7, para. 5, lines 1-5: “according to the determined closed-loop keyframes, new edges are inserted in the mutual visibility map to connect the closed loops, the duplicated map points are merged, the pose of the current keyframe is corrected, and the correction is then transferred to all keyframes and map points in the closed loop; all keyframes will generate new edges to connect the re-optimized keyframes into loops, eliminating accumulated errors in the loopback”).
Huican fails to teach 
wherein performing transform domain based image registration on the acquired image of the current frame and the image of the previous frame, and determining the first pose of the image of the current frame, comprises: step 1: performing Fourier transformation on the image f1 of the previous frame and the image f2 of the current frame to obtain F1 and F2; step 2: eliminating low-frequency noise from F1 and F2 by using a high-pass filter, step 3: converting the filtered images from a rectangular coordinate system to a log-polar coordinate form; step 4: performing Fourier transformation on the images fi and f2 in log-polar coordinates; step 5: determining a cross-power spectrum R1 of the image f1 of the previous frame and the image f2 of the current frame in the log-polar coordinates based on a transformation result of step 4 and a calculation formula of the cross-power spectrum; step 6: performing inverse Fourier transformation on the obtained power spectrum R1 to obtain an inverse Fourier transformation result IR1; step 7: determining coordinates corresponding to a maximum peak value of the inverse Fourier transformation result IR1, and obtaining a scaling factor and a rotation factor according to the coordinates corresponding to the maximum peak value of the inverse Fourier transformation result IR1; step 8: performing inverse transformation on the image f2 of the current frame according to the obtained scaling factor and rotation factor to obtain a new image f3; step 9: performing fast Fourier transformation on the images f1 and f3 to obtain F1 and F3, calculating a power spectrum R2 of F1 and F3 based on a power spectrum calculation formula, and performing inverse Fourier transformation on R2 to obtain an inverse Fourier transformation result IR2; and step 10: determining coordinates corresponding to a maximum peak value of the inverse Fourier transformation result IR2 as a translation parameter, and determining the first pose of the image of the current frame according to the translation parameter.
Sarvaiya teaches
wherein performing transform domain based image registration on the acquired image of the current frame and the image of the previous frame, and determining the first pose of the image of the current frame, comprises: (Sarvaiya, page 97 para. 4-5; FIG. 2: “

    PNG
    media_image1.png
    173
    1006
    media_image1.png
    Greyscale
”;

    PNG
    media_image2.png
    711
    561
    media_image2.png
    Greyscale
)
step 1: performing Fourier transformation on the image f1 of the previous frame and the image f2 of the current frame to obtain F1 and F2 (Sarvaiya, page 97, para. 6: “

    PNG
    media_image3.png
    101
    1000
    media_image3.png
    Greyscale
”);
step 2: eliminating low-frequency noise from F1 and F2 by using a high-pass filter (Sarvaiya, page 97, para. 7: “

    PNG
    media_image4.png
    135
    1008
    media_image4.png
    Greyscale
”);
step 3: converting the filtered images from a rectangular coordinate system to a log-polar coordinate form (Sarvaiya, page 97 para. 8: “

    PNG
    media_image5.png
    357
    999
    media_image5.png
    Greyscale
”);
step 4: performing Fourier transformation on the images fi and f2 in log-polar coordinates (Sarvaiya, page 97 para. 9: “

    PNG
    media_image6.png
    40
    838
    media_image6.png
    Greyscale
”);
	step 5: determining a cross-power spectrum R1 of the image f1 of the previous frame and the image f2 of the current frame in the log-polar coordinates based on a transformation result of step 4 and a calculation formula of the cross-power spectrum (Sarvaiya, page 97 para. 10: “

    PNG
    media_image7.png
    36
    687
    media_image7.png
    Greyscale
”);
	step 6: performing inverse Fourier transformation on the obtained power spectrum R1 to obtain an inverse Fourier transformation result IR1 (Sarvaiya, page 97 para. 11: “

    PNG
    media_image8.png
    39
    940
    media_image8.png
    Greyscale
”);
	step 7: determining coordinates corresponding to a maximum peak value of the inverse Fourier transformation result IR1, and obtaining a scaling factor and a rotation factor according to the coordinates corresponding to the maximum peak value of the inverse Fourier transformation result IR1 (Sarvaiya, page 97 para. 11: “

    PNG
    media_image9.png
    179
    1019
    media_image9.png
    Greyscale
”);
step 8: performing inverse transformation on the image f2 of the current frame according to the obtained scaling factor and rotation factor to obtain a new image f3 (Sarvaiya, page 98 para. 11: “

    PNG
    media_image10.png
    129
    999
    media_image10.png
    Greyscale
”);
step 9: performing fast Fourier transformation on the images f1 and f3 to obtain F1 and F3, calculating a power spectrum R2 of F1 and F3 based on a power spectrum calculation formula, and performing inverse Fourier transformation on R2 to obtain an inverse Fourier transformation result IR2 (Sarvaiya, page 98 para. 12: “

    PNG
    media_image11.png
    37
    921
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    33
    666
    media_image12.png
    Greyscale
”; “

    PNG
    media_image13.png
    92
    1018
    media_image13.png
    Greyscale
”); and
step 10: determining coordinates corresponding to a maximum peak value of the inverse Fourier transformation result IR2 as a translation parameter, and determining the first pose of the image of the current frame according to the translation parameter (Sarvaiya, page 98 para. 12: “

    PNG
    media_image14.png
    233
    1014
    media_image14.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the image registration method, as taught by Huican, to perform transform domain based image registration on the acquired image of the current frame and the image of the previous frame, and determining the first pose of the image of the current frame comprising: step 1: performing Fourier transformation on the image f1 of the previous frame and the image f2 of the current frame to obtain F1 and F2; step 2: eliminating low-frequency noise from F1 and F2 by using a high-pass filter, step 3: converting the filtered images from a rectangular coordinate system to a log-polar coordinate form; step 4: performing Fourier transformation on the images fi and f2 in log-polar coordinates; step 5: determining a cross-power spectrum R1 of the image f1 of the previous frame and the image f2 of the current frame in the log-polar coordinates based on a transformation result of step 4 and a calculation formula of the cross-power spectrum; step 6: performing inverse Fourier transformation on the obtained power spectrum R1 to obtain an inverse Fourier transformation result IR1; step 7: determining coordinates corresponding to a maximum peak value of the inverse Fourier transformation result IR1, and obtaining a scaling factor and a rotation factor according to the coordinates corresponding to the maximum peak value of the inverse Fourier transformation result IR1; step 8: performing inverse transformation on the image f2 of the current frame according to the obtained scaling factor and rotation factor to obtain a new image f3; step 9: performing fast Fourier transformation on the images f1 and f3 to obtain F1 and F3, calculating a power spectrum R2 of F1 and F3 based on a power spectrum calculation formula, and performing inverse Fourier transformation on R2 to obtain an inverse Fourier transformation result IR2; and step 10: determining coordinates corresponding to a maximum peak value of the inverse Fourier transformation result IR2 as a translation parameter, and determining the first pose of the image of the current frame according to the translation parameter, as taught by Sarvaiya.
	The suggestion/motivation for doing so would have been that “the rotation and scale invariant properties of the LPT (log-polar transform), along with FT (Fourier Transform) and phase correlation allow to develop a robust algorithm that works faithfully under geometric distortions like rotation, scale and translation” (Sarvaiya, page 104, conclusion).
	Therefore, it would have been obvious to combine Huican with Sarvaiya to obtain the invention as specified in claim 1.

Regarding claim 7, Huican teaches an electronic device, comprising: at least one processor; and a memory configured to store at least one program, wherein the at least one program, when executed by the at least one processor, causes the at least one processor to implement the operations of: (Huican, page 11, para. 15, lines 1-7: “Optionally, the Pixhawk control board control section is the hub for command execution and drive control; the host computer receives Kinect 2.0 sensor data and builds a 3D map of the environment through the VSLAM algorithm to simultaneously estimate the current pose estimate of the robot platform; the Pixhawk control panel is a high-performance autopilot module that is compatible with mobile robot platforms such as fixed-wing aircraft, multi-rotor aircraft, helicopters, vehicles, and ships; the Pixhawk control board is an open source micro-control platform equipped with a STM32F427 Cortex M4168MHz microprocessor with a high processing power; the RAM is 256KB and the flash memory is 2MB”).
With regards to the rest of the limitations of claim 7, they recite the same functions of the process of claim 1, as an apparatus. Thus, the analyses in rejecting claim 1 is equally applicable to claim 7.
Regarding claim 13, Huican teaches a computer-readable storage medium storing a computer program that, when executed by a processor, implements operations of: (Huican, page 11, para. 15, lines 1-7: “Optionally, the Pixhawk control board control section is the hub for command execution and drive control; the host computer receives Kinect 2.0 sensor data and builds a 3D map of the environment through the VSLAM algorithm to simultaneously estimate the current pose estimate of the robot platform; the Pixhawk control panel is a high-performance autopilot module that is compatible with mobile robot platforms such as fixed-wing aircraft, multi-rotor aircraft, helicopters, vehicles, and ships; the Pixhawk control board is an open source micro-control platform equipped with a STM32F427 Cortex M4168MHz microprocessor with a high processing power; the RAM is 256KB and the flash memory is 2MB”)
With regards to the rest of the limitations of claim 13, they recite the same functions of the process of claim 1, as a non-transitory computer readable medium storing a computer program executed by a processor to implement operations. Thus, the analyses in rejecting claim 1 is equally applicable to claim 13.
Claims 2, 8, 14 are rejected under 35 U.S.C 103 as being unpatentable over Huican in view Sarvaiya, in further view of Chinese Patent Application Publication No.: 107662875 (Li et al.) (hereinafter Li 1), in further view of Chinese Patent Application Publication No.: 108108764 (Chen et al.) (hereinafter Chen), and in further in view of Chinese Patent Application Publication No.: 107909612 (Li et al.) (hereinafter Li 2).
Regarding claim 2, Huican in view of Sarvaiya, teaches the method of claim 1.
Huican in view of Sarvaiya, fails to teach 
wherein the preset condition for creating a key-frame image comprises: map building is in an idle state.
Li 1 teaches 
map building is in an idle state (Li 1, page 10, para. 4, lines 1-3: “first, step S11, by depth sensing sensor comb of the passenger conveyor 903 of the comb tooth 9031 is sensed to obtain a depth map; obtaining the background model learning, the depth map is in Idle and engaged state is in the normal state”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the preset condition for creating a key-frame image recited in Huican in view of Sarvaiya, with the map idling feature shown in Li 1.
The suggestion/motivation for doing so would have been error checking during map building to not insert the image of the current frame as a key-frame image into the map at the wrong moment, such as when there has not been enough movement of the robot collecting images.
Huican in view of Sarvaiya, in view of Li 1, fails to teach 
Chen teaches 
a quantity of image frames between the image of the current frame and a previous key-frame image is greater than a preset first threshold (Chen, page 4, para. 11, lines 4-6: “first of all on the selection of the key frame, each set separated by k frame is a key frame, wherein the value of the k should be regarded as the frame rate of the camera and the mobile robot on the rate, the value should not be too large or too small”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the preset condition for creating a key-frame image recited in Huican in view of Sarvaiya, in view of Li 1, by adding a comparison of the quantity of image frames between the image of the current frame and a previous key-frame image greater than a preset first threshold recited in Chen.
The suggestion/motivation for doing so would have been preventing inserting duplicate key-frame images into the map that were previously already inserted, which indicates there has been enough movement of the robot collecting the images.
Huican in view of Sarvaiya, in view of Li 1, and in view of Chen, fails to teach 

Li 2 teaches 
a global coordinate distance difference between the image of the current frame and the previous key-frame image is greater than a preset second threshold (Li 2, page 7, para. 6, lines 1-6: “in some embodiments, in step S12 in, visual instant positioning and constructs the chart the system selects a plurality of keyframes, based on the plurality of keyframes with posture information to determine the phase is located in the key frame parameters of the picture frame, and according to the key frame parameters to determine whether the picture frame to the key frame; in some embodiments, the key frame parameters including but not limited to: visual field change information, camera translation change information, exposure time change information”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the preset condition for creating a key-frame image recited in Huican in view of Sarvaiya, in view of Li 1, and in view of Chen, by adding a global coordinate distance difference between the image of the current frame and the previous key-frame image greater than a preset second threshold recited in Li 2.
The suggestion/motivation for doing so would have been preventing inserting duplicate key-frame images into the map that were previously already inserted, which indicates there has been enough distance of the robot collecting the images.
Therefore, it would have been obvious to combine Huican in view of Sarvaiya with Li 1, Chen, and Li 2 to obtain the invention as specified in claim 2.
With regards to claims 8 and 14, they recite the functions of claim 2 as an apparatus and a non-transitory computer readable medium storing a computer program executed by a processor to implement operations, respectively. Thus, the analyses in rejecting claim 2 is equally applicable to claims 8 and 14, respectively.
Claims 3, 9, and 15 are rejected under 35 U.S.C 103 as being unpatentable over Huican in view Sarvaiya, and in further view of Chinese Patent Publication No.: 107392964 (Yao et al.) (hereinafter Yao).
Regarding claim 3, Huican in view of Sarvaiya, teaches the method according to claim 1, wherein inserting the image of the current frame as the key-frame image into a map, and performing loop closure detection and determining a loop key-frame image comprises: inserting the image of the current frame as the keyframe image into a map, and performing loop closure detection and determining a loop key-frame image comprises: inserting the image of the current frame as the key-frame image into the map, and calculating similarities between the image of the current frame and all other key-frame images in the map respectively, and adding key-frame images with similarities greater than a third threshold to a candidate set (Huican, page 1, para. 15, lines 1-2: “when the previous frame meets the condition of the newly added key frame, the key frame is inserted into the partial map”; Huican, page 3, para. 10, lines 1-5: “according to the local map, the pose of the key frame Ki is optimized, it is detected whether the newly inserted key frame Ki and other key frames constitute loop closure; based on the visual word bag model, the key frame Ki is calculated and adjacent in the mutual visible image; the similarity between the keyframes, recording the lowest score smin, using the same method to calculate the similarity between the keyframe Ki and other keyframes in the map, ignoring all keyframes that score below smin, at a keyframe”).
Huican in view of Sarvaiya, fails to teach
wherein inserting the image of the current frame as the keyframe image into a map, and performing loop closure detection and determining a loop key-frame image comprises: selecting, from the candidate set, at least three key-frame images that meet a loop condition, sorting the at least three key-frames in an order of from high to low similarities between the at least three key-frame images and the image of the current frame, and using a key-frame image ranking first as a candidate key-frame image; and determining whether a global coordinate distance difference between the candidate key-frame image and the image of the current frame is less than a fourth threshold, and in response to determining that the global coordinate distance difference between the candidate key-frame image and the image of the current frame is less than the fourth threshold, using the candidate key-frame image as the loop key-frame image.
Yao teaches 
selecting, from the candidate set, at least three key-frame images that meet a loop condition, sorting the at least three key-frames in an order of from high to low similarities between the at least three key-frame images and the image of the current frame, and using a key-frame image ranking first as a candidate key-frame image (Yao, page 12, para. 7-8: “step 5.1.4 the total score for the initial candidate key frames of each key frame, calculating the view key frames in the shared words of the current frame is greater than a maximum share of 80% words of the key frames and the current key frame score, if the visibility score of the key frame in the score greater than Ki, then it is regarded as the best key frame, key frame the visibility score accumulating, as the optimal key frame, and recording the maximum total score scores; step 5.1.5: in order to ensure the correctness of closed loop key frame, the embodiment of the present invention, which is provided with, must continuous three total depending on that must have common image in key frame set, the i.e. calculating current key of the candidate key-frames collection of the key frame newly increased the total view key frame collection of the candidate key-frames of frame, it is subsequent to increase new key frame, calculate the total view key frame of its candidate key-frames whether with the total of candidate key-frames before common image key frame had depending on key frame collection, it is subsequent that new key is opened in increase by one Frame, and so calculate, the total view key of connection can be found if there is the candidate key-frames of continuous three new key frames, then it is assumed that the initial candidate key frame is final candidate key-frame”); and
determining whether a global coordinate distance difference between the candidate key-frame image and the image of the current frame is less than a fourth threshold, and in response to determining that the global coordinate distance difference between the candidate key-frame image and the image of the current frame is less than the fourth threshold, using the candidate key-frame image as the loop key-frame image (Yao, page 12, para. 7, lines 1-6: “step 5.2.3: after relative attitude optimization, spatial point corresponding on closed loop key frame is projected into current image again come up, matched, increases corresponding points pair, finally judge whether the matching double points number found is greater than specified threshold value, usually 30 are set as, is greater than the threshold value, then it is assumed that candidate's closed loop key frame is confirmed as true closed loop key frame”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify inserting the image of the current frame as the keyframe image into a map, and performing loop closure detection, and determining a loop key-frame image recited in Huican in view of Sarvaiya, with selecting, from the candidate set, at least three key-frame images that meet a loop condition, sorting the at least three key-frames in an order of from high to low similarities between the at least three key-frame images and the image of the current frame, and using a key-frame image ranking first as a candidate key-frame image, and determining whether a global coordinate distance difference between the candidate key-frame image and the image of the current frame is less than a fourth threshold, and in response to determining that the global coordinate distance difference between the candidate key-frame image and the image of the current frame is less than the fourth threshold, using the candidate key-frame image as the loop key-frame image, as recited in Yao.
The suggestion/motivation for doing so would have been to prevent insertion of an incorrect key-frame into the map and improperly designate an improper key-frame as a loop key-frame that is not similar to and in proximity to the current image being evaluated, which maintains the robot on its correct course.
Therefore, it would have been obvious to combine Huican in view of Sarvaiya with Yao to obtain the invention as specified in claim 3.
With regards to claims 9 and 15, they recite the functions of claim 3 as an apparatus and a non-transitory computer readable medium storing a computer program executed by a processor to implement operations, respectively. Thus, the analyses in rejecting claim 3 is equally applicable to claims 9 and 15, respectively.
Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C 103 as being unpatentable over Huican in view Sarvaiya, in further view of International Patent Publication No.: 2019169540 (Zhong et al.) (hereinafter Zhong), and in further view of U.S Patent Publication No.: 10636114 (Qi).
Regarding claim 4, Huican in view of Sarvaiya, teaches the method of claim 1.
Huican in view of Sarvaiya, fails to teach, if the image of the previous frame is not a ground texture image, selecting a preset number of key-frame images, matching feature points of each of the preset number of the key-frame images with feature points of the image of the current frame, and determining at least one candidate matched frame image according to a matching result; calculating at least one third pose of the image of the current frame respectively according to the at least one candidate matched frame image; and based on the at least one third pose of the image of the current frame, determining whether a global coordinate distance difference between any of the at least one candidate matched frame image and the image of the current frame is less than a fifth threshold, and in response to determining that the global coordinate distance difference between any of the at least one candidate matched frame image and the image of the current frame is less than the fifth threshold, calculating a pose of a new image of a next frame according to the image of the current frame.
Zhong teaches 
if the image of the previous frame is not a ground texture image, selecting a preset number of key-frame images, matching feature points of each of the preset number of the key-frame images with feature points of the image of the current frame, and determining at least one candidate matched frame image according to a matching result; calculating at least one third pose of the image of the current frame respectively according to the at least one candidate matched frame image (Zhong, page 8, para. 5, lines 11-15; page 9, para. 1, lines 1-2: “if the state of the previous frame of the current frame is a tracking failure state, a series of candidate key frames are found by using the two-dimensional code, and all 3D points in the candidate key frame are used as candidate 3D points, and the two-dimensional code obtained by the detection is used to obtain two; the initial pose of the dimension code matches the 3D map points in the map and the ORB feature points in the image, and finally uses the iterative PnP algorithm to obtain the optimal current frame pose”; tracking failure state is equivalent to if the image of the previous frame is not a ground texture image); and 
based on the at least one third pose of the image of the current frame determining whether a global coordinate distance difference between any of the at least one candidate matched frame image and the image of the current frame is less than a fifth threshold, and in response to determining that the global coordinate distance difference between any of the at least one candidate matched frame image and the image of the current frame is less than the fifth threshold (Zhong, page 9, para. 3, lines 1-7: “in the matching process of the feature points, the matching 3D points in the previous frame are matched with the feature points of the current frame, and the 3D points of the current frame are projected by using the pose of the current frame predicted by the uniform model; then, based on the projection point, all ORB feature points in the radius r of the given threshold are matched, and the minimum Hamming distance rh of the two feature vectors is found; when rh is less than a given threshold, the matching can be accepted”; Zhong, page 12, para. 5: “the second initializing unit 1015 is configured to: if the first frame does not detect the two-dimensional code, obtain the ORB feature point of the first frame and the ORB feature point of the current frame, if the ORB feature point of the first frame and the ORB feature point of the current frame; the number of matching successful feature points exceeds the preset matching point threshold, and the relative pose between the first frame and the current frame is obtained, and the matching successful feature points are triangular according to the relative pose between the first frame and the current frame; to get the initial SLAM map”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify Huican in view of Sarvaiya, by adding the steps of, if the image of the previous frame is not a ground texture image, selecting a preset number of key-frame images, matching feature points of each of the preset number of the key-frame images with feature points of the image of the current frame, determining at least one candidate matched frame image according to a matching result, calculating at least one third pose of the image of the current frame respectively according to the at least one candidate matched frame image, and based on the at least one third pose of the image of the current frame, determining whether a global coordinate distance difference between any of the at least one candidate matched frame image and the image of the current frame is less than a fifth threshold, and in response to determining that the global coordinate distance difference between any of the at least one candidate matched frame image and the image of the current frame is less than the fifth threshold, as recited in Zhong.
The suggestion/motivation for doing so would have been adding a failure state option when the robot is not taking images as it expects to on its preset course by checking the image of the current frame against preset key-frames to get back on the preset path.
Qi teaches 
calculating a pose of a new image of a next frame according to the image of the current frame (Qi, page 7, col. 13, para. 2: “the pose propagation module 140 is configured to, upon receiving the robot pose (x, y, yaw) in global frame at current time from the pose updating module 138, propagate the robot pose in the current frame to the next frame; in certain embodiments, the pose propagation module 140 is configured to propagate the robot pose to the depth image projecting module 128 for its calculation in the next frame”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of, based on the at least one third pose of the image of the current frame, determining whether a global coordinate distance difference between any of the at least one candidate matched frame image and the image of the current frame is less than a fifth threshold, and in response to determining that the global coordinate distance difference between any of the at least one candidate matched frame image and the image of the current frame is less than the fifth threshold, as recited in Huican in view of Sarvaiya, by adding the step of calculating a pose of a new image of a next frame according to the image of the current frame, as recited in Qi.
The suggestion/motivation for doing so would have been resetting the robot on the proper preset loop course by creating a new pose of a next frame so the method will have a previous image of a previous frame to continue normal operation.
Therefore, it would have been obvious to combine Huican in view of Sarvaiya, with Zhong and Qi, to obtain the invention as specified in claim 4. 
With regards to claims 10 and 16, they recite the functions of claim 4 as an apparatus and a non-transitory computer readable medium storing a computer program executed by a processor to implement operations, respectively. Thus, the analyses in rejecting claim 4 is equally applicable to claims 10 and 16, respectively.
Regarding claim 5, Huican in view of Sarvaiya, in view of Zhong, and in further view of Qi, teach the method according to claim 4, wherein the first pose, the second pose or the third pose of the image of the current frame comprises a rotation and a translation of a movement of the image of the current frame (Sarvaiya, page 97 para. 11: “

    PNG
    media_image15.png
    222
    1071
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    413
    1076
    media_image16.png
    Greyscale
”).
 With regards to claims 11 and 17, they recite the functions of claim 5 as an apparatus and a non-transitory computer readable medium storing a computer program executed by a processor to implement operations, respectively. Thus, the analyses in rejecting claim 5 is equally applicable to claims 11 and 17, respectively.
Regarding claim 6, Huican in view Sarvaiya, in further view of Zhong, and in further view of Qi, teaches the method according to claim 1.
Huican in view Sarvaiya, in further view of Zhong, and in further view of Qi, fails to teach 
determining initial values of global coordinates at an initial position by identifying collected two-dimensional code information.
Zhong further teaches 
determining initial values of global coordinates at an initial position by identifying collected two-dimensional code information (Zhong, page 6, para. 6-7: “step S101: initialize the SLAM map, and obtain 3D point coordinates and a two-dimensional code pose; in this embodiment, in the actual running field of the monocular vSLAM actual industrial robot (such as in the warehouse), the square two-dimensional code is first randomly arranged in a certain space by a method not limited to pasting, and the square two-dimensional code is required to be pasted; flat, each QR code has a uniquely identified ID, and all QR codes are printed with the same side length; specifically, the information included in the two-dimensional code has a uniquely identified ID, and geometric information of the two-dimensional code (the geometric information and the size of the two-dimensional code and the like”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method of Huican in view of Sarvaiya, in view of Zhong, and in view of Qi, by adding the step of determining initial values of global coordinates at an initial position by identifying collected two-dimensional code information, as further recited in Zhong.
The suggestion/motivation for doing so would have been easing access and organization of geometric information and size information within two-dimensional code information.
Therefore, it would have been obvious to combine Huican in view of Sarvaiya, with Zhong and Qi, to obtain the invention as specified in claim 6.
With regards to claims 12 and 18, they recite the functions of claim 6 as an apparatus and a non-transitory computer readable medium storing a computer program executed by a processor to implement operations, respectively. Thus, the analyses in rejecting claim 6 is equally applicable to claims 12 and 18, respectively.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662